DETAILED ACTION
This communication is a first office action on the merits. Claims 1-10, as filed are currently pending and have been considered below.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 20 May 2022 is acknowledged.

Claim Objections
Claim 10 is objected to because of the following informalities:  In line 2 the phrase “operably overmould” should be revised to more clearly indicate what is being referenced.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.
Claim 1 describes wherein the ribs are adapted to bias the fastener rotatingly when engaged with a mounting hole. However, in order to achieve purchase for rotation a mounting hole requires a particular shape. The hole and shape of the hole are omitted from the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fucci (US 4,705,442).
Regarding claim 1, Fucci discloses an apparatus comprising:
a central body portion (24), insertable through the mounting hole of the second component, having a distal end and a proximal end, and a central axis (22) between said distal end and said proximal end;
a head portion (12), provided at said proximal end of said central body portion, configured to stoppingly engage with an upper surface of the second component, during use;
at least two resilient ribs (46), protruding radially outward from an outer surface of said central body portion, adapted to rotatingly bias said central body portion about said central axis when operably engaged with the mounting hole of the second component, during use (Column 4, last 3 lines through Column 5 line 6);
at least a first pair of diametrically opposed recessed surfaces (as provided above shoulders 36), provided at said proximal end of said central body, extending axially between said head portion and a respective shoulder portion (36) formed by each one of said first pair of recessed surfaces towards said distal end, each one of said first pair of recessed surfaces is circumferentially spaced apart from a respective one of said at least two resilient ribs about said central axis and adapted to lockingly engage with the second component, during use (Figs. 2 and 5), and
wherein said at least two resilient ribs extend along said outer surface of said central body portion in a direction along said central axis between said distal end and said proximal end, and axially past said respective shoulder portion (Figs. 1 and 2 as shown).

Regarding claim 2, Fucci further discloses wherein each one of said at least two resilient ribs is tapered towards said distal end of said central body portion (Fig. 1 as shown).

Regarding claim 3, Fucci further discloses wherein a proximal end portion of each one of said at least two resilient ribs is tapered towards said proximal end of said central body portion from a point longitudinally aligned with said shoulder portion of at least said first pair of recessed surfaces towards said proximal end of said central body portion (Fig. 1 as shown).

Regarding claim 4, Fucci further discloses wherein said proximal end portion of each one of said at least two resilient ribs is movable relative to said head portion (Fig. 1 shows wherein the proximal ends are detached from the head allowing for relative movement).

Regarding claim 5, Fucci further discloses at least a second pair of diametrically opposed recessed surfaces, each one of said second pair of recessed surfaces is axially adjacent to and radially offset from a respective one of said first pair of recessed surfaces (Fig. 2 as shown).

Regarding claim 7, Fucci further discloses wherein said central body portion has a substantially polygonal cross-section (Column 3, line 17).

Regarding claim 8, Fucci further discloses wherein said central body portion comprises at least two diametrically opposed longitudinal recesses, each one configured to accommodate a respective one of said at least two resilient ribs (Fig. 3 shows cutouts in the shank for accommodating the ribs).

Regarding claim 9, Fucci further discloses wherein each one of said at least two resilient ribs protrudes divergingly away from an inner surface of a respective one of said at least two diametrically opposed longitudinally recesses of said central body portion (Fig. 3 as shown).

Regarding claim 10, wherein said head portion comprises a resilient sealing member (16) operably overmould (The method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.) onto a peripheral edge of said head portion and adapted to sealingly engage with the upper surface of the second component, during use (Figs. 1 and 5 as shown).

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677